Hamilton App. No. C-150341, 2016-Ohio-2848. On the joint motion of appellant and amici curiae Center for HIV Law and Policy et al. for divided oral-argument time scheduled for Wednesday, May 17, 2017. Motion granted. Amici curiae Center for HIV Law and Policy et al. shall share the time allotted to appellant.
On the joint motion of appellee and amicus curiae Ohio Attorney General Michael DeWine for divided oral-argument time scheduled for Wednesday, May 17, 2017. Motion granted. Amicus curiae Ohio Attorney General Michael DeWine shall share the time allotted to appellee.